 Case 1:20-cv-01905-RBK-JS Document 9 Filed 10/23/20 Page 1 of 4 PageID: 116




NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                       :
 IVAN D. FOSTER,                                       :
                                                       :
                   Plaintiff,                          :         Civil No. 20-1905 (RBK/JS)
                                                       :
            v.                                         :         OPINION
                                                       :
 DR. STEPHEN KLASKO, et al.,                           :
                                                       :
                   Defendants.                         :
                                                       :
                                                       :

KUGLER, United States District Judge:

        This matter comes before the Court upon pro se Plaintiff Ivan Foster’s second Motion for

an ex parte Temporary Restraining Order (“TRO”) (Doc. 8, “Mot.”)

I.      BACKGROUND

        In February 2020, Plaintiff filed a Complaint with the Court and simultaneously filed a

Motion for a TRO. (Doc. 1, “Compl.”; Doc. 2, “First Mot.”) Plaintiff alleged that he had visited

the emergency room of Thomas Jefferson University Hospital (“Jefferson”) on at least 20

occasions. (Compl. ¶ 2.) Plaintiff asserted that he was repeatedly discharged despite exhibiting

high blood pressure. (Id. ¶¶ 12–13.) Plaintiff filed a Complaint, alleging causes of action under the

Emergency Medical Treatment and Active Labor Act (“EMTALA”) for failure to screen and

failure to stabilize. The Court denied Plaintiff’s first Motion for an ex parte TRO, finding that

Plaintiff had failed to demonstrate irreparable harm and a likelihood of success on the merits. (Doc.

5.) Later, the Court dismissed Plaintiff’s Complaint, finding that it failed to state a claim for relief

under either EMTALA claim. (Doc. 7.)

                                                   1
 Case 1:20-cv-01905-RBK-JS Document 9 Filed 10/23/20 Page 2 of 4 PageID: 117




       Plaintiff brings the present Motion, arguing that in its prior order, the Court “failed to

address [Plaintiff’s] failure to stabilize claims made in [his] petition for redress against the

defendants.” (Mot. at 1.) Plaintiff argues he is “entitled to ex[] parte TRO relief” because “Plaintiff

will succeed on the failure to stabilize claims[.]” (Id. at 2.) Although it is not entirely clear what

relief Plaintiff is currently seeking, Plaintiff asserts that he has been released from Jefferson with

high blood pressure “20 or more times,” in violation of EMTALA. (Id.)

II.    LEGAL STANDARD

       In order to obtain the extraordinary remedy of a TRO, a plaintiff must demonstrate the

following: (1) “it is likely to succeed on the merits”; (2) “it is likely to suffer irreparable harm

absent issuance of the injunction”; (3) the balance of equities does not disfavor granting an

injunction; and (4) public interest concerns do not outweigh the interests advanced by issuance of

the injunction.” Fres-co Sys. USA, Inc. v. Hawkins, 690 F. App’x 72, 75 (3d Cir. 2017); see also

NutraSweet Co. v. Vit-Mar Enters. Inc., 176 F.3d 151, 153 (3d Cir. 1999) (explaining that plaintiff

must show each element or injunctive relief will be denied).

       EMTALA requires hospitals to provide emergency patients with “an appropriate medical

screening examination . . . to determine whether or not an emergency medical condition exists.”

42 U.S.C. § 1395dd(a). If screening reveals an emergency medical condition, the hospital is

required to provide stabilizing treatment, or to transfer the patient to another hospital that can

provide such treatment. 42 U.S.C. § 1395dd(b)(1); Torretti v. Main Line Hosp., Inc., 580 F.3d 168,

172 (3d Cir. 2009) (“EMTALA requires hospitals to give certain types of medical care to

individuals presented for emergency treatment: (a) appropriate medical screening, (b) stabilization

of known emergency medical conditions and labor, and (c) restrictions on transfer of unstabilized

individuals to outside hospital facilities.”). EMTALA does not create a federal cause of action for



                                                  2
 Case 1:20-cv-01905-RBK-JS Document 9 Filed 10/23/20 Page 3 of 4 PageID: 118




malpractice, but it does allow private plaintiffs to sue when hospitals fail to provide an appropriate

screening and when hospitals fail to stabilize an emergency medical condition. 42 U.S.C. §

1395dd(d)(2)(A); see Toretti, 580 F.3d at 172 (noting that under EMTALA “[l]iability is

determined independently of whether any deficiencies in the screening or treatment provided by

the hospital may be actionable as negligence or malpractice.”).

       In order to plead a failure-to-stabilize claim, a plaintiff must show that he “(1) had an

emergency medical condition; (2) the hospital actually knew of that condition; and (3) the

[plaintiff] was not stabilized before being transferred.” Toretti, 580 F.3d at 178. A plaintiff is

stabilized under EMTALA if “no material deterioration of the condition is likely, within

reasonable medical probability, to result from or occur during the transfer of the individual.” 42

U.S.C. § 1395dd(e)(3)(B).

III.   DISCUSSION

       The Court finds that Plaintiff has failed to satisfy the standard for issuance of extraordinary

relief via a TRO. First, the Court finds that Plaintiff has not demonstrated that he is likely to

succeed on the merits of his EMTALA claim. Plaintiff’s TRO seeks relief for the “failure to

stabilize” claim that this Court has already dismissed. (See Doc. 6.) Plaintiff asserts that the Court

failed to address his failure to stabilize claim. However, this assertion is incorrect. In its prior

Opinion, the Court analyzed Plaintiff’s allegations in support of his failure to stabilize claim. (Doc.

6, at 10–12.) Nevertheless, the Court found that “Plaintiff ha[d] not alleged specific facts

suggesting that a material deterioration of his condition was likely to occur on any of the numerous

occasions he was discharged from Jefferson hospitals.” (Doc. 6, at 11.) In addition, the Court found

that when Plaintiff’s blood pressure was high, “Plaintiff refused the treatment Jefferson offered

him” and therefore “Jefferson [could] not be liable under EMTALA[.]” (Id. at 12.)



                                                  3
 Case 1:20-cv-01905-RBK-JS Document 9 Filed 10/23/20 Page 4 of 4 PageID: 119




       Plaintiff fails to plead additional facts that would dictate a different outcome here.

Plaintiff’s letter brief in support of his Motion fails to allege any additional facts demonstrating

that he is entitled to relief. (See generally Mot.) Plaintiff asserts only that on August 30, 2020, he

was discharged from a Jefferson hospital with high blood pressure. (Mot. at 1.) Plaintiff pleads no

other facts specific to the failure to stabilize claim. Without more, and for the same reasons

articulated in its prior decision, the Court cannot conclude that Plaintiff is likely to succeed on the

merits of his EMTALA claim.

       Second, the Court finds that Plaintiff has failed to show that he is likely to suffer irreparable

harm. Based on the facts asserted in his Motion, Plaintiff was last discharged from Jefferson

Hospital on August 31, 2020. (Mot. at 1.) Plaintiff does not allege that he has been back to the

emergency room or suffered high blood pressure since then. (See id.) Accordingly, there is no

indication that Plaintiff’s condition will materially worsen in the interim. Moreover, Plaintiff is

free to return to a Jefferson hospital in the future if he experiences serious health issues. No action

from this Court is necessary. Thus, the Court finds that Plaintiff has failed to demonstrate that he

is likely to suffer irreparable harm in the absence of a TRO.

IV.    CONCLUSION

       Because Plaintiff has not demonstrated a likelihood of success on the merits or irreparable

harm, the Court sees no reason to examine the other two factors. As such, Plaintiff’s Motion for

an ex parte TRO (Doc. 8) is DENIED.



Dated: 10/23/2020                                                        /s/ Robert B. Kugler
                                                                         ROBERT B. KUGLER
                                                                         United States District Judge




                                                  4
